                     United States District Court
                         District of Minnesota

Marvin Spencer,                      Civil No. 17-5035(DSD/TNL)

                  Plaintiff,

v.                                             ORDER

Joel L. Brott, Sheriff; Dr. Todd
Leonard, Physician; Michell Skroch,
BSIU/CCHD Nursing Dir.; Gwen Blossom
England, CNP, RN; Dr. Diana
Vanderbeek, Assistant Physician; Capt.
Tom Zerwas; Sgt. Travis Lindstrom;
Sgt. Brad Bohn, Badge #3419; C/O Jim
Rourke, Badge #3341; C/O Anne Herbst,
Badge #3473; C/O Johnnie Gilbert; C/O
Lisa Shore, Badge #2163; C/O Joshua
Jesberg, Badge #3304; C/O Catherine
Koch Badge #2145; C/O Oluwaseun
Jibowu, Badge #3397; C/O Denise Cook;
C/O Tammy Boros; C/O Nicholas
Simon, Badge #3384; C/O Logan Barrett
Badge #3305, C/O Yvonne Adams, Badge
#1757; C/O Amy Kahler, Badge #1901; C/O
Dan Worber, Badge #3360; C/O Laura
Holmquist, Badge #1719; and C/O Lori
Bennett, Badge #1409,

                  Defendants.


Marvin Spencer,                      Civil No. 17-5220(DSD/TNL)

                  Plaintiff,

v.

Joel L. Brott, Sheriff; Dr. Todd
Leonard, Physician; Michell Skroch,
BSIU/CCHD Nursing Dir.; Gwen Blossom
England, CNP, RN; Dr. Diana
Vanderbeek, Assistant Physician; Capt.
Tom Zerwas; Sgt. Aric Hanson, Badge
#3401; Sgt. Rebecca Beal, Badge #3418
Sgt. Travis Lindstrom, Badge #;
Sgt. Brad Bohn, Badge #3419; C/O Jim
Rourke, Badge #3341; C/O Anne Herbst,
Badge #3473; C/O Johnnie Gilbert,
Badge #; C/O Lisa Shore, Badge #2163;
C/O Joshua Jesberg, Badge #3304;
C/O Catherine Koch Badge #2145;
C/O Oluwaseun Jibowu, Badge #3397;
C/O Denise Cook; C/O Tammy Boros,
Badge #; C/O Nicholas Simon, Badge
#3384; C/O Logan Barrett, Badge #3305,
C/O Yvonne Adams, Badge #1757;
C/O Amy Kahler, Badge #1901; C/O
Dan Worber, Badge #3360; C/O Laura
Holmquist, Badge #1719; and C/O Lori
Bennett, Badge #1409, C/O Christoher
Hansen, Badge #1074; C/O Theresa
Klinge, Badge #; Jennie R. Thompson, RN;
Gwendolyn Blossom England, RN;
Alyssa Pfeifer, RN; Michelle Skroch, RN;
Mindi Johnson, CMA; Briony Bohn, LPN;
Cassandra James, RN; and Kayla
Herntenstein, RN,

                  Defendants.


     This    matter   is   before   the   court   upon   the   report   and

recommendation of United States Magistrate Judge Tony N. Leung

dated November 21, 2019, (R&R) in the above captioned matters.

Plaintiff Marvin Spencer has not objected to the R&R in the time

period permitted.     Accordingly, based on the R&R and the files,

records, and proceedings herein, IT IS HEREBY ORDERED that:

     1.     The motion to dismiss [ECF No. 48 in Civil No. 17-5035;

ECF No. 27 in Civil No. 17-5220] is granted in part as follows:

            (a)   Defendants Joel L. Brott, Capt. Tom Zerwas, Sgt.

Travis Lindstrom, Sgt. Brad Bohn, C/O Jim Rourke, C/O Anne Herbst,

C/O Johnnie Gilbert, C/O Oluwaseun Jibowu, C/O Tammy Boros, C/O

                                     2
Nicholas Simon, C/O Logan Barrett, and C/O Dan Wrobel are dismissed

without prejudice from the above-captioned cases for failure to

state a claim; and

             (b)   Defendants Sgt. Aric Hanson and Sgt. Rebecca Beal

are dismissed without prejudice from Civil No. 17-5220 for failure

to state a claim.

     2.      The clerk of court is directed to strike plaintiff’s

proposed amended complaint [ECF No. 82 in Civil No. 17-5035; ECF

No. 46 in Civil No. 17-5220].

        3.   The motion for continuance [ECF No. 76 in Civil No. 17-

5035] is denied.

        4.   Defendants C/O Christopher Hansen, C/O Theresa Klinge,

Jennie R. Thompson, Alyssa Pfeifer, Mindi Johnson, Briony Bohn,

Cassandra     James,   and    Kayla   Hertenstein   are   dismissed   with

prejudice from Civil No. 17-5220 for failure to prosecute.




Date:     December 17, 2019               /s David S. Doty         ___
                                          David S. Doty, Judge
                                          United States District Court




                                      3
